Court of Appeals
                             First District of Texas
                                    BILL OF COSTS

                                     No. 01-13-00554-CV

                                       Robert Peterson

                                              v.

                                      Roger Kroschel, III

          NO. 57875 IN THE 149TH DISTRICT COURT OF BRAZORIA COUNTY


TYPE OF FEE          CHARGES              PAID/DUE                STATUS                PAID BY
   MT FEE              $10.00             08/18/2014             E-PAID                    APE
   MT FEE              $10.00             07/16/2014             E-PAID                    ANT
   MT FEE              $10.00             06/06/2014             E-PAID                    APE
   MT FEE              $10.00             04/11/2014             E-PAID                    APE
RPT RECORD            $2,475.80           03/02/2014              PAID                     ANT
E-TXGOV FEE             $5.00             11/19/2013             E-PAID                    APE
   MT FEE              $10.00             11/19/2013             E-PAID                    APE
E-TXGOV FEE             $5.00             11/19/2013             E-PAID                    APE
CLK RECORD            $1,442.00           09/30/2013            UNKNOWN                    ANT
   FILING              $175.00            07/10/2013              PAID                     ANT

The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                  $4,152.80.

               Court costs in this case have been taxed in this Court’s judgment

    I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                              IN TESTIMONY WHEREOF, witness my
                                                              hand and the seal of the Court of Appeals for the
                                                              First District of Texas, this August 14, 2015.